USCA11 Case: 22-10391      Date Filed: 06/02/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10391
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
THOMAS A. GUERRIERO,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 0:15-cr-60317-BB-1
                   ____________________
USCA11 Case: 22-10391            Date Filed: 06/02/2022       Page: 2 of 6




2                         Opinion of the Court                    22-10391


Before WILSON, BRANCH, and ANDERSON, Circuit Judges.
PER CURIAM:
       Thomas A. Guerriero appeals the denial of his motion for
compassionate release under 18 U.S.C. § 3582(c)(1)(A). 1 He argues
that the district court was not bound by the “extraordinary and
compelling” reasons listed in U.S.S.G. § 1B1.13. He acknowledges
that we held otherwise in United States v. Bryant, 996 F.3d 1243
(11th Cir.), cert. denied, 142 S. Ct. 583 (2021), but argues that
Bryant did not consider his argument that the application note to
U.S.S.G. § 1B1.13 constituted an unlawful sub-delegation of
authority from the Sentencing Commission to the Federal Bureau
of Prisons (“BOP”). The government, in turn, moves for summary
affirmance and a stay of the briefing schedule.
       Summary disposition is appropriate where “the position of
one of the parties is clearly right as a matter of law so that there can
be no substantial question as to the outcome of the case, or where,
as is more frequently the case, the appeal is frivolous.” Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). 2



1
 Guerriero is serving 151 months’ imprisonment for conspiracy to commit
wire and mail fraud.
2
 Decisions decided by the former Fifth Circuit before October 1, 1981, are
binding precedent. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir.
1981) (en banc).
USCA11 Case: 22-10391            Date Filed: 06/02/2022       Page: 3 of 6




22-10391                  Opinion of the Court                             3

      Generally, a court “may not modify a term of imprisonment
once it has been imposed.” 18 U.S.C. § 3582(c). Section
3582(c)(1)(A), however, provides the following limited exception:
       the court, upon motion of the Director of the [BOP],
       or upon motion of the defendant after the defendant
       has fully exhausted all administrative rights . . . may
       reduce the term of imprisonment . . ., after
       considering the factors set forth in section 3553(a) to
       the extent that they are applicable, if it finds that . . .
       extraordinary and compelling reasons warrant such a
       reduction . . . and that such a reduction is consistent
       with applicable policy statements issued by the
       Sentencing Commission.

Id. § 3582(c)(1)(A). 3 Thus, under § 3582(c)(1)(A), the district court
may reduce a movant’s imprisonment term if: (1) there are
“extraordinary and compelling reasons” for doing so,
(2) the factors listed in 18 U.S.C. § 3553(a) favor doing so, and
(3) doing so is consistent with the policy statements in U.S.S.G.
§ 1B1.13. United States v. Tinker, 14 F.4th 1234, 1237 (11th Cir.
2021) (quotation omitted). If the district court finds against the
movant on any one of these requirements, it cannot grant relief,



3
 We review de novo whether a defendant is eligible for an 18 U.S.C. § 3582(c)
sentence reduction. United States v. Bryant, 996 F.3d 1243, 1251 (11th Cir.
2021).
USCA11 Case: 22-10391         Date Filed: 06/02/2022    Page: 4 of 6




4                      Opinion of the Court                 22-10391

and need not analyze the other requirements. United States v.
Giron, 15 F.4th 1343, 1347–48 (11th Cir. 2021).
        The Sentencing Commission defines “extraordinary and
compelling reasons” for purposes of § 3582(c)(1)(A) in Application
Note 1 to U.S.S.G. § 1B1.13. Pursuant to this definition, there are
four circumstances under which “extraordinary and compelling
reasons exist”: (A) the defendant suffers from (i) “a terminal
illness,” or (ii) a permanent health condition “that substantially
diminishes the ability of the defendant to provide self-care within
the environment of a correctional facility from which he or she is
not expected to recover”; (B) the defendant is “at least 65 years
old,” “is experiencing a serious [age-related] deterioration in
physical or mental health,” and “has served at least 10 years or 75
percent of his or her term of imprisonment, whichever is less”;
(C) the defendant’s assistance is needed in caring for the
defendant’s minor child, spouse, or registered partner due to
(i) “[t]he death or incapacitation of the caregiver of the defendant’s
minor child or minor children” or (ii) “[t]he incapacitation of the
defendant’s spouse or registered partner”; and (D) there exist
“other” extraordinary and compelling reasons “[a]s determined by
the Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13 cmt. (n.1
(A)–(D)).
      In Bryant, we held that “district courts are bound by the
Commission’s definition of ‘extraordinary and compelling reasons’
found in [§] 1B1.13.” 996 F.3d at 1262. Furthermore, we held that
although the catchall “other” extraordinary and compelling
USCA11 Case: 22-10391         Date Filed: 06/02/2022     Page: 5 of 6




22-10391                Opinion of the Court                         5

reasons provision set forth in Application Note 1(D) gives
discretion to the Director of the BOP to identify other qualifying
reasons, it “does not grant discretion to courts to develop ‘other
reasons’ that might justify a reduction in a defendant’s sentence.”
Id. at 1248, 1263–1265. In so holding, we specifically declined to
address the contention that “a sub-delegation of the Commission’s
power to define extraordinary and compelling reasons to the BOP
may be a problem as a matter of administrative law” because “no
party ha[d] plainly and prominently raised the sub-delegation
issue.” Id. at 1264 n.6 (quotation omitted).
       Under our prior-panel-precedent rule, a prior panel’s
holding is binding unless it has been overruled or abrogated by the
Supreme Court or by this Court sitting en banc. See United States
v. Steele, 147 F.3d 1316, 1317–18 (11th Cir. 1998). Thus, we are
bound by Bryant, and Bryant forecloses Guerriero’s appeal. To be
sure, the Bryant panel did not have the benefit of the particular sub-
delegation argument that Guerriero raises here, but that makes no
difference under the prior-panel-precedent rule. “We have held
that a prior panel precedent cannot be circumvented or ignored on
the basis of arguments not made to or considered by the prior
panel. . . . In short, we have categorically rejected an overlooked
reason or argument exception to the prior-panel-precedent rule.”
In re Lambrix, 776 F.3d 789, 794 (11th Cir. 2015) (quotations and
internal citations omitted); see also United States v. Gillis, 938 F.3d
1181, 1198 (11th Cir. 2019) (“The prior panel precedent rule applies
regardless of whether the later panel believes the prior panel’s
USCA11 Case: 22-10391        Date Filed: 06/02/2022    Page: 6 of 6




6                      Opinion of the Court               22-10391

opinion to be correct, and there is no exception to the rule where
the prior panel failed to consider arguments raised before a later
panel.” (emphasis added)). We have also noted that a prior
decision’s holding is the law of this Circuit “regardless of what
might have happened had other arguments been made to the panel
that decided the issue first.” Cohen v. Office Depot, Inc., 204 F.3d
1069, 1076 (11th Cir. 2000); see also United States v. Moore, 22
F.4th 1258, 1268–69 (11th Cir. 2022) (collecting cases).
       Accordingly, because the government’s position is clearly
correct as a matter of law, we GRANT the government’s motion
for summary affirmance and DENY as moot its motion to stay the
briefing schedule.